EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin C. Kunzendorf, Reg. # 58,308 on 01/27/2022.


This listing of claims will replace all prior versions of claims:
1. (currently amended): 	A computing device comprising:
a task classifying module which classifies a task scheduled to be processed by individual cores of a multi-core processor into an expectable task or a normal task;
a task allocating and managing module which, based on the task scheduled to be processed being classified as the expectable task, allocates the task scheduled to be processed to a first core of the individual cores of the multi-core processor,
compares the task allocated to the first core with another task scheduled to be processed that has been classified as the normal task,
allocates the another task to a second core of the individual cores when there is a risk of changing an execution schedule of the task by the another task, and
allocates the another task to the first core when there is no risk of changing the execution schedule,

wherein, based on the task scheduled to be processed being classified as the normal task, the task allocating and managing module determines whether to allocate the normal task to the first core depending on whether the first core processes a previously allocated expectable task,
wherein the task allocating and managing module comprises an expectable task managing module which manages the task scheduled to be processed that is classified by the task classifying module, using an expectable task list and a normal task list.

2. (original):	The computing device of claim 1, wherein the task classifying module comprises:
a task information collecting module which collects information on the task scheduled to be processed,
a task information analyzing module which analyzes the information; and
an expectable task deciding module which classifies the task scheduled to be processed based on an analysis result of the task information analyzing module.

3. (original):	The computing device of claim 2, wherein the task information analyzing module analyzes the information to derive execution time prediction 
the expectable task deciding module classifies the task scheduled to be processed based on at least one of the execution time prediction information and the next start time prediction information.

4. (canceled)

5. (currently amended):	The computing device of claim 1, wherein the expectable task managing module moves a 

6. (currently amended):	The computing device of claim 1, wherein the task allocating and managing module comprises a task allocating module which allocates the task scheduled to be processed to an expectable task list queue of the first core, using the expectable task list and the normal task list.

7. (currently amendedfirst core is processing the expectable task or first core, the task allocating module allocates the task scheduled to be processed that has been classified as the normal task to another core other than the first core of the multi-core processor.

8. (currently amendedfirst core and a task scheduled to be processed that has been classified as the normal task and allocated to the first core to determine whether there is a risk of changing an execution schedule of the previously allocated expectable task, during a time at which the first core is processing the previously allocated expectable task or the previously allocated expectable task is inserted into the expectable task list queue of the first core.

9. (currently amended of changing the execution schedule of the previously allocated expectable task, the task allocating module allocates the task scheduled to be processed that has been classified as the normal task to another core other than the first core of the multi-core processor, and
based on there being no risk of changing the execution schedule of the previously allocated expectable task, the task allocating module allocates the task first core.

10. (currently amendedfirst core to another core other than the first core of the multi-core processor, at a time at which the task scheduled to be processed that has been classified as the normal task is inserted into a normal task list queue of the first core.

11. (currently amendedfirst core after the previously allocated expectable task is moved to the another core by the rebalancing module.

12. (currently amended):	A computing device comprising:
a multi-core processor including a first core and a second core;
a task classifying module which classifies a task scheduled to be processed by the multi-core processor into an expectable task or a normal task; and
a task allocating and managing module,
wherein the task allocating and managing module allocates a first task scheduled to be processed that has been classified as the expectable task to the first core,

allocates the second task scheduled to be processed that has been classified as the normal task to the second core when there is a risk of changing an execution schedule of the first task scheduled to be processed that has been classified as the expectable task by the second task scheduled to be processed that has been classified as the normal task, and
allocates the second task scheduled to be processed that has been classified as the normal task to the first core when there is no risk of changing the execution schedule
wherein the expectable task or the normal task is based on whether a future execution of the task scheduled to be processed may be predicted according to a current execution pattern of the task, the expectable task having a pattern repeated at a constant cycle or a pattern repeated many times and for which a future execution start time or an execution time may be predicted based on the current execution pattern, and
wherein the task allocating and managing module comprises an expectable task managing module which manages the task scheduled to be processed that is classified by the task classifying module, using an expectable task list and a normal task list.

13. (original):	The computing device of claim 12, wherein the task classifying module comprises:
a task information collecting module which collects information on the task scheduled to be processed,

an expectable task deciding module which classifies the task scheduled to be processed based on an analysis result of the task information analyzing module.

14. (original):	The computing device of claim 13, wherein the task information analyzing module analyzes the information to derive execution time prediction information and next start time prediction information on the task scheduled to be processed, and
the expectable task deciding module classifies the task scheduled to be processed based on at least one of the execution time prediction information and the next start time prediction information.

15. (canceled)

16. (currently amended): 	The computing device of claim 12, wherein the expectable task managing module moves the first task inserted into the expectable task list to the normal task list, or moves the second task inserted into the normal task list to the expectable task list.

currently amended):	The computing device of claim 12, wherein the task allocating and managing module comprises a task allocating module which allocates the task scheduled to be processed  to one of the first core and the second core, using the expectable task list and the normal task list.

18. (currently amended):	A method for operating a computing device, the method comprising:
classifying a task scheduled to be processed by individual cores of a multi-core processor into an expectable task or a normal task; and
based on the task scheduled to be processed being classified as the expectable task, allocating the task scheduled to be processed to a first core of the individual cores of the multi-core processor,
comparing the task allocated to the first core with another task scheduled to be processed that has been classified as the normal task,
allocating the another task to a second core of the individual cores when there is a risk of changing an execution schedule of the task by the another task, and
allocating the another task to the first core when there is no risk of changing the execution schedule,
wherein, based on the task scheduled to be processed being classified as the normal task, to allocate the task scheduled to be processed that is classified as the normal task first core depending on whether the first core processes a previously allocated expectable task,
, and
wherein the task scheduled to be processed that is classified is managed using an expectable task list and a normal task list.

19. (original):	The method for operating the computing device of claim 18, wherein the classifying comprises:
collecting information on the task scheduled to be processed;
analyzing the information that is collected; and
classifying the task scheduled to be processed based on a result of the analyzing.

20. (previously presented):	The method for operating the computing device of claim 19, wherein the information is analyzed to derive execution time prediction information and next start time prediction information on the task scheduled to be processed, and
the task scheduled to be processed is classified based on at least one of the execution time prediction information and the next start time prediction information.

21-26. (cancelled).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198